Case 2:19-cv-06664-DSF-PLA Document 1-2 Filed 08/01/19 Page 1 of 28 Page ID #:34
Case 2:19-cv-06664-DSF-PLA Document 1-2 Filed 08/01/19 Page 2 of 28 Page ID #:35
Case 2:19-cv-06664-DSF-PLA Document 1-2 Filed 08/01/19 Page 3 of 28 Page ID #:36
Case 2:19-cv-06664-DSF-PLA Document 1-2 Filed 08/01/19 Page 4 of 28 Page ID #:37
Case 2:19-cv-06664-DSF-PLA Document 1-2 Filed 08/01/19 Page 5 of 28 Page ID #:38
Case 2:19-cv-06664-DSF-PLA Document 1-2 Filed 08/01/19 Page 6 of 28 Page ID #:39
Case 2:19-cv-06664-DSF-PLA Document 1-2 Filed 08/01/19 Page 7 of 28 Page ID #:40
Case 2:19-cv-06664-DSF-PLA Document 1-2 Filed 08/01/19 Page 8 of 28 Page ID #:41
Case 2:19-cv-06664-DSF-PLA Document 1-2 Filed 08/01/19 Page 9 of 28 Page ID #:42
Case 2:19-cv-06664-DSF-PLA Document 1-2 Filed 08/01/19 Page 10 of 28 Page ID #:43
Case 2:19-cv-06664-DSF-PLA Document 1-2 Filed 08/01/19 Page 11 of 28 Page ID #:44
Case 2:19-cv-06664-DSF-PLA Document 1-2 Filed 08/01/19 Page 12 of 28 Page ID #:45
Case 2:19-cv-06664-DSF-PLA Document 1-2 Filed 08/01/19 Page 13 of 28 Page ID #:46
Case 2:19-cv-06664-DSF-PLA Document 1-2 Filed 08/01/19 Page 14 of 28 Page ID #:47
Case 2:19-cv-06664-DSF-PLA Document 1-2 Filed 08/01/19 Page 15 of 28 Page ID #:48
Case 2:19-cv-06664-DSF-PLA Document 1-2 Filed 08/01/19 Page 16 of 28 Page ID #:49
Case 2:19-cv-06664-DSF-PLA Document 1-2 Filed 08/01/19 Page 17 of 28 Page ID #:50
Case 2:19-cv-06664-DSF-PLA Document 1-2 Filed 08/01/19 Page 18 of 28 Page ID #:51
Case 2:19-cv-06664-DSF-PLA Document 1-2 Filed 08/01/19 Page 19 of 28 Page ID #:52
Case 2:19-cv-06664-DSF-PLA Document 1-2 Filed 08/01/19 Page 20 of 28 Page ID #:53
Case 2:19-cv-06664-DSF-PLA Document 1-2 Filed 08/01/19 Page 21 of 28 Page ID #:54




                            EXHIBIT 2
Case 2:19-cv-06664-DSF-PLA Document 1-2 Filed 08/01/19 Page 22 of 28 Page ID #:55
Case 2:19-cv-06664-DSF-PLA Document 1-2 Filed 08/01/19 Page 23 of 28 Page ID #:56
Case 2:19-cv-06664-DSF-PLA Document 1-2 Filed 08/01/19 Page 24 of 28 Page ID #:57
Case 2:19-cv-06664-DSF-PLA Document 1-2 Filed 08/01/19 Page 25 of 28 Page ID #:58
Case 2:19-cv-06664-DSF-PLA Document 1-2 Filed 08/01/19 Page 26 of 28 Page ID #:59




                             EXHIBIT 3
 Case 2:19-cv-06664-DSF-PLA Document 1-2 Filed 08/01/19 Page 27 of 28 Page ID #:60




February 22, 2019

Via Email and Federal Express

1169 Hillcrest LLC
5555 Badura Avenue, Suite 120
Las Vegas, NV 89118
Attn: Neil Moffitt
neil@hkkhospitality.com

Greenberg Traurig LLP
3773 Howard Hughes Parkway, Suite 400N
Las Vegas, NV 89169
Attention: Michael J. Bonner
bonnerm@gtlaw.com


Re:    Notice of Termination and Notice of Terminating Event(s) Pursuant to
Development Services Agreement Between 1169 Hillcrest, LLC and Palumbo Design,
LLC

This notice by Palumbo Design, LLC (“Palumbo Design”) shall constitute written notice as
provided for by Sections 8 and 10.7 of the Design Services Agreement (“DSA”) that
Palumbo Design claims that 1169 Hillcrest, LLC’s (“Owner”) sale of the Property located at
1169 Hillcrest Road, and Owner’s written termination of Palumbo Design are each a
Termination Event under Section 8.1 of the DSA.
 Case 2:19-cv-06664-DSF-PLA Document 1-2 Filed 08/01/19 Page 28 of 28 Page ID #:61


THIS NOTICE SHALL CONSTITUTE NOTICE OF OUR (PALUMBO DESIGN, LLC)
DETERMINATION THAT A “TERMINATION EVENT” HAS OCCURRED UNDER THE
DEVELOPMENT SERVICES AGREEMENT DATED AS OF MARCH ___, 2014
AMONG THE OWNER (“1169 HILLCREST, LLC) AND PALUMBO (PALUMBO
DESIGN, LLC). IF YOU DISPUTE WHETHER A TERMINATION EVENT HAS
OCCURRED, YOU MUST SUBMIT SUCH DISPUTE TO “ARBITRATION” IN
ACCORDANCE WITH THE TERMS OF SAID DEVELOPMENT SERVICES
AGREEMENT WITHIN SEVEN DAYS OF RECEIPT OF THIS WRITTEN NOTICE.
YOUR FAILURE TO SUBMIT SUCH DISPUTE TO ARBITRATION WITHIN SUCH
SEVEN-DAY PERIOD SHALL CONSTITUTE AN IRREVOCABLE, BINDING
ADMISSION BY YOU THAT A TERMINATION EVENT HAS OCCURRED.



Palumbo Design, LLC



By ____________
    Its Manager
